— In a matrimonial action, the plaintiff father appeals from an order of the Supreme Court, Westchester County (Rosenblatt, J.), dated May 31, 1984, which denied his motion to, inter alia, modify his obligation under a separation agreement between the parties to pay for his son’s college expenses, which separation agreement was incorporated by reference, but not merged, in a judgment of divorce, and to hold the defendant mother in contempt for denial of visitation as set forth in the separation agreement.
Order affirmed, with costs.
Plaintiff’s wholly conclusory allegations of an interference with his visitation rights by defendant were properly discounted by Special Term, and were not punishable by contempt in any event since the visitation provisions were incorporated into the judgment by reference (see, Baker v Baker, 66 NY2d 649). Moreover, the language of the parties’ separation agreement and plaintiff’s financial circumstances compelled denial of his application to modify his obligation for college expenses. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.